Citation Nr: 0717493	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-31 925A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by leg cramps.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

3.  Entitlement to service connection for a right shoulder 
condition.

4.  Entitlement to service connection for a left shoulder 
condition.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

6.  Entitlement to an initial evaluation in excess of 10 
percent for costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 31, 
1989, to December 31, 2003.  He also had 5 years, 10 months, 
and 4 days of active military service prior to October 31, 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction of the case has since been 
transferred to the RO in Detroit, Michigan.

The Board notes that, when the veteran filed his claim in 
August 2003, he reported that he had been stationed in the 
Persian Gulf after August 1, 1990.  Such a statement raises 
the question of whether the provisions of 38 C.F.R. § 3.317 
(2006) are applicable because of undiagnosed illness due to 
service in the Southwest Asia theater of operations.  The RO 
did not address such an issue when it denied service 
connection for the claimed disabilities now on appeal.  
Consequently, the decision below only addresses the limited 
question of direct service connection (i.e. whether currently 
diagnosed disability is attributable to military service).  
Should the veteran desired to pursue claims based on 
undiagnosed disability, he should contact the RO.  

The decision below addresses the veteran's claims of service 
connection for leg cramps and shoulder conditions.  The 
issues of service connection for TMJ syndrome and higher 
initial evaluations for hypertension and costochondritis are 
addressed in the remand that follows the Board's decision.  





FINDINGS OF FACT

1.  The veteran does not have a disability manifested by leg 
cramps that is attributable to his active military service.

2.  The veteran has right shoulder strain with recurrent 
dislocations that is likely attributable to his active 
military service.

3.  The veteran does not have a left shoulder disability that 
is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by leg 
cramps that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

2.  The veteran has right shoulder strain with recurrent 
dislocations that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  The veteran does not have a left shoulder disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for leg cramps and shoulder conditions has been 
accomplished.  Through a February 2004 notice letter, the RO 
notified the veteran and his representative of the legal 
criteria governing his claims.  By a March 2006 notice 
letter, the RO provided the veteran with the criteria for 
assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  
In a statement of the case (SOC) in August 2004, as well as 
in supplemental SOCs in August 2005 and May 2006, the RO 
notified them of the evidence that had been considered in 
connection with the veteran's claims and the bases for the 
denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to let VA know if there was any 
other evidence or information that would support the claims.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claims in May 2006, which followed the February 2004 and 
March 2006 notice letters.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in Ann 
Arbor, Michigan, and Battle Creek, Michigan, and the VA 
Outpatient Center (VAOPC) in Grand Rapids, Michigan.  
Additionally, in September 2005, the veteran was provided a 
VA examination, the report of which is of record.  He was 
also provided a pre-discharge examination in September 2003, 
shortly prior to his separation from active service.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
leg cramps or shoulder condition claims that need to be 
obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

A. Leg Cramps

The veteran contends that he experienced leg cramps while in 
active military service, continues to experience and receive 
treatment for leg cramps, and therefore should be service 
connected for leg cramps or a disability manifested by leg 
cramps.

A review of the veteran's service medical records (SMRs) 
reveals complaints of and treatment for leg cramps on several 
occasions during military service.  On his report of medical 
history in August 2003, just prior to his discharge, the 
veteran noted that he had experienced mild lower leg cramps 
in service.  Later that same month, the veteran filed his 
claim of service connection for, among other things, leg 
cramps.  In September 2003, the veteran was provided with a 
pre-discharge VA examination in relation to his claims.  The 
examiner noted the veteran's history of leg cramps since 
1999.  Subjective symptoms included impairment of 
coordination, weakness, and pain.  On examination, the 
veteran's extremities were found to be normal with no edema 
or varicose veins.  His gait was normal and his leg length 
was equal.  Neurological testing, including sensory, reflex, 
and motor strength was normal.  Examination of the veteran's 
knees, including range of motion testing, was also normal.  
Concerning an actual disability regarding the leg cramps, the 
examiner stated that there was no pathology to render a 
diagnosis.

Post-service medical records show that the veteran was seen 
for complaints of leg cramps in September 2004 at the Grand 
Rapids VAOPC.  He underwent physical therapy for leg cramps 
though April 2005.  At that time he reported that he did not 
have bad leg cramps very often since doing the exercises and 
that he thought he was as good as he was going to get.  
Later, in a June 2005 progress note, the veteran did complain 
of intermittent muscle cramps from the waist down.  
Throughout the treatment, no medical practitioner provided a 
diagnosis of a disease or disability relating to the leg 
cramps.  In September 2005, the veteran was afforded a VA 
examination.  Although his back, hips, knees, and feet were 
examined, the examiner did not note any complaints of leg 
cramps and did not diagnose the veteran with an associated 
disability.

Based on the above evidence, the Board finds that service 
connection for leg cramps, to include a disability manifested 
by leg cramps, is not warranted.  In this case, there is 
documentation that the veteran experienced leg cramps in 
active military service and post-service.  Nevertheless, at 
no time has a medical practitioner diagnosed the veteran with 
a chronic disability or disease for which compensation may be 
awarded.  Here, there is no indication that the veteran's leg 
cramps in and of themselves constitute a disability or 
disease.  Additionally, the evidence is devoid of any 
indication that the leg cramps are related to an underlying 
muscle or joint disability of the lower extremities.  In 
fact, the September 2003 examiner did not render a diagnosis 
for complaints of leg cramps because there was no pathology.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38
	 U.S.C.A. § 1110.  While the medical evidence documents 
clinical findings of leg cramps, symptoms such as cramping or 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom, 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In the absence of proof of any disability concerning the 
veteran's leg cramps, the claim for service connection for 
leg cramps may not be granted.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

B. Right Shoulder

The veteran asserts that he should be granted service 
connection for his right shoulder because he experienced 
several shoulder dislocations during active military service 
and continued to receive treatment for his right shoulder 
after his separation from service.

The SMRs show that the veteran was seen for bilateral 
shoulder pain and had a history of repeated bilateral 
shoulder dislocations.  At his September 2003 pre-discharge 
examination, the veteran complained of past shoulder 
dislocations with pain and numbness.  Although the veteran 
had full range of motion at the time of the examination and 
an x-ray report revealed no abnormalities, the veteran was 
diagnosed with intermittent right shoulder dislocations.

A review of the veteran's post-service medical records 
reflects regular treatment for right shoulder pain at the 
Grand Rapids VAOPC.  He reported that he had another 
dislocation in the fall of 2004.  Physical therapy records 
document reduced range of motion in the right shoulder.  In 
the September 2005 VA examination report, the examiner also 
reported less than full range of motion in the veteran's 
right shoulder.  Pain was noted with abduction, forward 
flexion, internal rotation, and external rotation.  The 
examiner found no instability and an x-ray report was normal.  
A diagnosis of right shoulder capsular strain was provided.

Based on this evidence, it is clear that the veteran 
experienced recurrent dislocations of his right shoulder 
during active military service and it became dislocated at 
least on one post-service occasion.  Intermittent shoulder 
dislocation was noted on the pre-discharge examination.  The 
veteran continues to receive treatment for right shoulder 
pain and limitation of motion of the right shoulder with pain 
has been demonstrated.  Thus, the Board finds that the 
veteran has a current disability that is likely the result of 
injury during military service.  Accordingly, service 
connection for right shoulder strain with recurrent 
dislocations is warranted.

C. Left Shoulder

The veteran also claims service connection for his left 
shoulder.  Similar to the right shoulder, the veteran had a 
history of recurrent left shoulder dislocations in active 
military service, including a documented dislocation as a 
result of using a chain saw in October 1996.  He was also 
diagnosed with intermittent dislocations of the left shoulder 
on the September 2003 pre-discharge VA examination.

Unlike the evidence concerning the right shoulder, the 
veteran did not undergo physical therapy for his left 
shoulder after his separation from military service and there 
is no evidence that he has had another dislocation of the 
left shoulder.  VA records show intermittent complaints of 
bilateral shoulder pain but the veteran's right shoulder has 
been the focus of the complaints and treatment.  
Additionally, in the September 2005 VA examination report, 
range of motion testing yielded better results regarding the 
left shoulder and no left shoulder pain was evidenced during 
the examination.  Unlike the right shoulder strain diagnosis, 
the examiner did not diagnose any left shoulder disability.

Based on the information in the claims file, the evidence 
does not show that the veteran has a current left shoulder 
disability.  Although there is in-service documentation of 
bilateral shoulder injuries, it appears as if only the 
symptomatology regarding the veteran's right shoulder has 
risen to the level of a chronic disability.  There is no 
evidence of further left shoulder dislocation in the post-
service medical records; nor has the veteran alluded to such.  
Consequently, service connection for a left shoulder 
disability is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 
225.



D. Conclusion

The Board has considered the veteran's contentions with 
regard to his claim of service connection for disability 
manifested by leg cramps and a left shoulder disability.  
While the Board does not doubt the sincerity of the veteran's 
belief that he has disability that is a result of his time in 
service, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the 
diagnosis and etiology of a current disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the Board finds that service connection should 
be granted for right shoulder strain with recurrent 
dislocations.  However, for all the foregoing reasons, the 
Board finds that the claims of service connection for 
disability manifested by leg cramps and a left shoulder 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for disability manifested by leg cramps is 
denied.

Service connection for right shoulder strain with recurrent 
dislocations is granted.

Service connection for a left shoulder disability is denied.




REMAND

The Board finds that more development is necessary regarding 
the claim of service connection for TMJ syndrome.  The 
veteran contends that the condition arose after his wisdom 
teeth were pulled during basic training in 1984.  The 
veteran's SMRs contain dental treatment records that document 
several instances of complaints of pain involving the TMJ.  
Additionally, the veteran underwent several instances of oral 
surgery.  It should be noted that the veteran underwent a 
pre-discharge VA dental examination in September 2003.  
Although the veteran had complaints of pain involving the 
TMJ, he was diagnosed only with bruxism.

Post-service medical records reveal an April 2004 dental 
treatment record from the Grand Rapids VAOPC.  The veteran 
complained of pain in his left jaw.  The dentist reported 
that the veteran had left TMJ with mild grinding and 
occasional soreness by history.

The Board points out that the veteran was never provided a 
post-service VA examination in relation to his TMJ syndrome 
claim.  Under 38 C.F.R. § 3.159(c)(4)(i), VA must provide a 
medical examination when there is:  (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

In light of the veteran's current symptoms involving his jaw 
and the TMJ-related evidence in the SMRs, the Board finds 
that the veteran should also be afforded a VA dental 
examination.  The examiner should determine whether the 
veteran currently suffers from any TMJ disability.  An 
opinion should also be solicited from the examiner as to 
whether any current TMJ disability can be attributed to the 
veteran's period of military service.

Concerning the hypertension and costochondritis rating 
issues, the Board notes that the veteran was granted service 
connection for the two disabilities in the February 2004 
rating decision.  He was assigned a noncompensable (zero 
percent) rating, effective from January 1, 2004, for both 
disabilities.  In his August 2004 notice of disagreement, the 
veteran disagreed with the initial ratings assigned for his 
service-connected hypertension and costochondritis.  
Subsequently, the RO awarded 10 percent initial ratings for 
both disabilities.  This was done by an August 2004 rating 
decision.  Although the RO addressed hypertension and 
costochondritis in the August 2004 decision, there is no 
indication that a statement of the case (SOC) has been issued 
on the questions of these two initial rating matters.  A SOC 
is required when a veteran protests an adverse determination.  
38 C.F.R. § 19.28 (2006).  Because it is assumed that the 
veteran seeks the maximum allowable benefits, the higher 
initial ratings awarded in the August 2004 rating decision do 
no constitute a full grant of the benefits being sought.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issuance 
of a SOC is required and the Board must remand the two issues 
for such an action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  The Board notes that the RO addressed the 
disability ratings for hypertension and costochondritis again 
in a November 2006 rating decision.  However, a SOC was still 
not issued.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Schedule the veteran for a dental 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should determine 
the current diagnosis of a TMJ 
disability, if any; and the etiology of 
such disability should be noted.  Based 
on a thorough review of the evidence of 
record, including the service medical 
records, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probabilities that the 
veteran now has a TMJ disability that is 
related to his period of military 
service.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  An opinion should be provided for 
each disability diagnosed.  All opinions 
should be set forth in detail and 
explained in the context of the record.

After the requested development has been 
completed, the examination report should 
be reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, it should be 
returned to the examiner.  (The veteran 
should be advised that failure to appear 
for an examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655.)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the TMJ service connection 
claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

3.  Prepare a statement of the case on 
the issues of a higher initial rating for 
service-connected hypertension and 
costochondritis in accordance with 
38 C.F.R. § 19.29 (2006), unless the 
matter is resolved by granting the full 
benefits sought, or by the veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal should these 
two issues be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


